Case 1:13-cv-01770-TWP-TAB Document 1342 Filed 09/02/20 Page 1 of 3 PageID #: 65783




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

   ELI LILLY AND COMPANY,                          )
   ELI LILLY DO BRASIL LTDA,                       )
                                                   )
                           Plaintiffs,             )
                                                   )
                      v.                           )   No. 1:13-cv-01770-TWP-TAB
                                                   )
   ARCH INSURANCE COMPANY,                         )
   ARCH SPECIALTY INSURANCE COMPANY,               )
   COMMERCIAL UNION INSURANCE                      )
   COMPANY N/K/A ONEBEACON AMERICA                 )
   INSURANCE COMPANY,                              )
   ENDURANCE AMERICAN SPECIALTY                    )
   INSURANCE COMPANY,                              )
   LIBERTY INSURANCE UNDERWRITERS                  )
   INC.,                                           )
   RSUI INDEMNITY COMPANY,                         )
   WESTCHESTER SURPLUS LINES                       )
   INSURANCE CO.,                                  )
   XL INSURANCE AMERICA, INC.,                     )
                                                   )
                           Defendants.             )
                                                   )
                                                   )
   COMMERCIAL UNION INSURANCE                      )
   COMPANY N/K/A ONEBEACON AMERICA                 )
   INSURANCE COMPANY,                              )
                                                   )
                           Counter Claimant,       )
                                                   )
                      v.                           )
                                                   )
   ELI LILLY AND COMPANY,                          )
   ELI LILLY DO BRASIL LTDA,                       )
                                                   )
                           Counter Defendants.     )




                                               1
Case 1:13-cv-01770-TWP-TAB Document 1342 Filed 09/02/20 Page 2 of 3 PageID #: 65784




                       ORDER ON DEFENDANTS' MOTION TO STRIKE

          Defendants, collectively referred to as the "Upper Excess Carriers," have filed a motion

   to strike. [Filing No. 1309.] That motion seeks to strike the Eli Lilly Plaintiffs' evidentiary

   appendix as well as the portions of Lilly's summary judgment opposition that reference a second

   declaration by Jack Costigan. The motion to strike is denied.

          As Lilly's response to the motion to strike points out, such collateral motions are

   disfavored. [Filing No. 1323, at ECF p. 1-2.] Nevertheless, there are times when it is

   appropriate to strike a filing. Lilly has certainly given the Upper Excess Carriers reason to

   request such relief. Lilly sought leave to file a 90-page summary judgment response, but the

   Court limited the filing to 65 pages. [Filing No. 1275, at ECP p. 4.] Undaunted, Lilly filed a 65-

   page response brief as well as a 61-page "Evidentiary Appendix." These filings suggest Lilly is

   attempting to circumvent the Court's order limiting the filing to 65 pages. Not so, claims Lilly,

   noting Local Rule 56-1(e) permits a party to include an appendix of admissible evidence with its

   summary judgment brief. [Filing No. 1309, at ECF p. 3.] True, but it is fair to say that a party

   that is denied leave to file a 90-page brief, but generously given 65 pages for its response (well

   beyond this Court's 35-page limit), should not try and push its luck by tacking on a 61-page

   appendix.

          So whether to strike this appendix is, indeed, a close question. The Court declines to do

   so for several reasons. First, the local rules provide for an appendix. Second, the brief Lilly

   submitted is within the page limitations the Court ordered. Third, motions to strike are

   disfavored, and the Court prefers to address the merits of disputes rather than being sidetracked

   by motions such as this one. Moreover, were the Court to strike the appendix, Lilly no doubt

   would then seek leave to file some evidentiary support for its summary judgment response.



                                                     2
Case 1:13-cv-01770-TWP-TAB Document 1342 Filed 09/02/20 Page 3 of 3 PageID #: 65785




   Given the dust-ups that have occurred in this case already, Lilly's likely motion for leave would

   seemingly draw an objection, which then would require the Court to address another collateral

   matter. All the while an examination of the merits of this dispute would be on hold.

             The Upper Excess Carriers' request to strike portions of Lilly's summary judgment

   opposition that reference Costigan's second declaration is more straightforward. The Upper

   Excess Carriers claim that the declaration is improper, and prejudicial, because Costigan

   executed the affidavit after the discovery deadline. However, there is nothing improper about

   submitting an affidavit in connection with a summary judgment response, or submitting expert

   evidence to oppose summary judgment. As Lilly correctly points out, "The Upper Excess

   Insurers can either respond to the expert declaration by submitting their own evidence or asking

   to depose [Costigan], or they can ask the Court to disregard its significance. But they cannot

   collaterally eliminate it from the record." [Filing No. 1323, at ECF p. 5.]

             For these reasons, The Upper Excess Carriers' motion to strike [Filing No. 1309] is

   denied.

             Date: 9/2/2020




                                              _______________________________
                                           Tim A. Baker
                                           United States Magistrate Judge
                                           Southern District of Indiana




   Distribution to all counsel of record




                                                      3
